CaS€ 1-19-40075-CGC DOC 10 Filed 03/14/19 Entered 03/14/19 10205:05

 

 

 

UNITED STATES BANKRUPTCY COURT Retum Date: April 4, 2019
EASTERN DISTRICT OF NEW YORK Time: 10:00 a.m.

X
In re:

Chapter 13
CHARLESETTA FERGUSON Case No.: 1 19-40075-608
Debtor(s) NOTICE OF MOTION

X

SIRS / MADAMS:

PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of
the above captioned estate, Will move before the Honorable Carla E. Craig, United States
Banl<ruptcy Judge, on the 4th day of APRIL, 2019 at 10:00AM, at the United States Bankruptcy
Court located at 271 Cadman Plaza East - Courtroom 3529, Brooklyn, NeW York 11201, for an
Order pursuant t~) 11 U.S.C. 11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(0), and Local
Bankruptcy Rule 2017, (i) dismissing this case by reason of the debtor(s)’ failure to submit
monthly pre-confirmation payments, failure to provide and/or file documents, failure to appear at
§341 meeting of oreditors, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Kumar Paturi; (iii) turning disgorged fees over to the Clerk of the Court for administration of
other cases, and (iv) for such other and further relief as this Court deems just and proper.

PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be
filed With the Court and served on the undersigned no later than seven (7) days prior to the return
date of this motion.

Dated: Islandia, I\'ew York Yours, etc.
March 14, 2019
MICHAEL J. MACCO
Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, NeW York 11749
(631) 549-7900

T0.' O]j‘z`ce of the Unz'ted States Trustee
Charlesett.a Ferguson
Kumar Pa;,*uri, Esq., Attorneyfor Debtor(s)

CaS€ 1-19-40075-CGC DOC 10 Filed 03/14/19 Entered 03/14/19 10205:05

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

X tmm1634
In re:
Chapter 13
CHARLESETTA FERGUSON Case No.: 119-40075-608
Debtor(s) APPLICATION
____ X

 

TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate,
respectfully represents, as follows:

1. Th\: debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
January 7, 2019, and thereafter MICHAEL J. MACCO Was duly appointed and has qualified as
Trustee.

2. As of the date of this motion, the debtor(S) has failed to submit any monthly pre-
confirmation payments to the Trustee.

3. In addition, as of this date the debtor(s) has failed to file a Chapter 13 Plan; copies
of pay statements from employer for sixty (60) day period preceding filing, Within the fifteen
(15) day period required under the Bankruptcy Code.

4. Furthermore, as of this date the debtor has failed to provide the Trustee With
copies of previous year’s State and Federal Tax Returns; all filings required under Section 521;
and all mandatory disclosure documentation as set forth in Local Bankruptcy Rule 2003-1.

5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on February 20, 2019 at 10:00 a.m.

6. The debtors’ counsel, Kumar Paturi, also failed to appear on the
debtor’s behalf at the §341 meeting of creditors, held on February 20, 2019 at 10:00 a.m.

7. As per the Disclosure of Attorney Compensation provided to the Trustee With
this petition, Mr. Paturi states that the full legal fee charged for preparation of this petition Was
$0.00. A copy of the Disclosure of Attorney Compensation is annexed hereto as Exhibit “A”.

8. Section 329(b) of the Bankruptcy Code clearly states, as follows:
“If such compensation exceeds the reasonable value of any such
services the court may cancel any such agreement, or order the

return of any such payment, to the extent excessive, ”

9. Section 330(a)(1)(A) of the Bankruptcy Code clearly States, as follows:

CaS€ 1-19-40075-CGC DOC 10 Filed 03/14/19 Entered 03/14/19 10205:05

“After notice to the parties in interest and the United States
Trustee and a hearing, and subject to sections 326, 328, and 329,
the court may award to a trustee, an examiner, a professional
person employed under section 327 or 1103 - reasonable
compensation for actual, necessary services rendered by the
trustee, examiner, professional person, or attorney and by any
paraprofessional person employed by any such person,' and [] ”

10. The Trustee recommends that Mr. Paturi be directed to file an amended
2016(b) Statement of Pre-petition legal fees and that these legal fees be disgorged in full,
and turned over tc- the Clerk of the Court for administration of other cases.

11. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

Wl-IEREFORE, the Trustee requests for an Order pursuant to the provisions of
11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(0), and Local Bankruptcy Rule 2017, (i)
dismissing this c;lse, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Kumar Paturi, (ii.") turning disgorged fees over to the Clerk of the Court for administration of
other cases, and (_`:v) for such other and further relief as this Court deems just and proper.

Dated: lslandia, New York
March 14, 2019 /s/Micime! J. Macco

Michael J. Macco, Chapter 13 Trustee
2950 Express Drive South, Suite 109
Islandia, New York 11749

(631) 549-7900

CaS€ 1-19-40075-CGC DOC 10 Filed 03/14/19 Entered 03/14/19 10205:05

EXH|B|T A

CB.S€ 1-19-40075-C€C DOC 10 Fi|€d 03/14/19 Ent€l’€d 03/14/19 10205205
CaSe 1-19-40075-0€0 DOC 1 Filed 01/07/19 Entered 01/07/19 16;17139

32030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

In re charlesetta ferguson Case No. _
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

]_ Pursuant to ll U .S_C_ § 329(a) and Fed. Bankr_ P_ 2016(b), 1 certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

FOIl€SHlS€“/i€€$,lhav€ agf€€dfo accept _____________________ __ __ __ 3 _ oM
Prior to the filing ofthis statement l have received ____ _ _ __ __ $ _0.00
Balance Due__ __ __ __ _ $ _0-00

2. The source ofthe compensation paid to me was:

l Debtor l:l Other(specit`y):

3. The source ofcompensation to be paid to me is:

- Debtor l:l Other (specify):
4. - l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law tirm_

l:l I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of`my law tirm. A
copy of the agreement, together with a list ot` the names of the people sharing in the compensation is attached

5. In return for the above-disclosed fee. I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining Whether to file a petition in bankruptcy;
Preparation and filing of` any petition, schedules, statement of affairs and plan Which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof`;

. [Other provisions as needed]

Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods.

o.pc~gw

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

cERTl-Fch'rloN

l certify that the foregoing is a complete statement ot`any agreement or arrangement t`or payment to me t`or representation oi`the debtor(s) in
this bankruptcy proceeding

 

Daze kumar paturi
Sl'gnalul'e of/lttorne_v

Name of law_/irm

 

Software Copyrighl (c) 1996-2016 Besl Case, LLC - www.beslcase_com Best Case Bankruptcy

CaS€ 1-19-40075-0€0 DOC 10 Filed 03/14/19 Entered 03/14/19 10205:05

STATE OF NEW YORK )
COUNTY OF SUFFOLK ) ss.:

LONI BRAGIN, being duly sworn deposes and says: deponent is not a party to
this action, is over 18 years of age and resides in Suffolk County, New York.

On March 14, 2019, deponent served the within:
NOTICE oF MoTIoN AND APPLICATIoN

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed Wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York:

Charlesetta Ferguson
32] B 57 Street, Apt. 6B
Arverne, NY ]1692

And upon the following parties, by the email-address designated by said parties for that purpose;

O]j'ice of the United States Trustee
USTP.RegionOE.liR.'l`F`RTDR['c:D_usdoi.gov

Kumar Paturi, Esq.
Attorneyfor Debl Jr(s)
kumariuaturi{'&tgmail.com

Ls/L_vniBlraf`"__
LONI BRA GIN

Sworn to before me this
14th day of MARCH, 2019

/s/ limine M. Zarrilli

NoTARY PUBLIC

Janine M. Zarrilli

Notary Public, State of New York

No. 012A5084708

Qualitied in Nassau Count;/
Commission Expires September 8, 2021

